UNITED STATES DISTRICT COURT                      FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                SEP 15 2010
                                                                          Clerk. U.S. District & Bankruptcy
KEITH RUSSELL JUDD,                           )                          Courts for the District of Columbia
                                              )
               Petitioner,                    )
                                              )
        v.                                    )       Civil Action No.
                                              )
ERIC HOLDER, et al.,                          )                           1•~ 1r.- ,Af ....
                                                                           \J   d'j,
                                              )
               Respondents.                   )

                                  MEMORANDUM OPINION

        This matter is before the Court on review of petitioner's application to proceed in forma

pauperis and pro se petition for a writ of habeas corpus. The application will be granted, and the

petition will be denied.

        Petitioner, who currently is incarcerated at the Federal Correctional Institution in

Texarkana, Texas, brings this action in order to challenge his "possible future confinement or

prosecution under the Gun Control Act, 18 U.S.C. § 922(g)[,] at the moment of release from

prison due to [his] prior legal and constructive possession of several firearms." Pet. at 1

(emphasis in original). He asserts that his possible future custody would violate his "Second

Amendment right to Own and Bear Arms (firearms)." Id. at 4.

       Article III of the Constitution extends the judicial power of the federal courts only to

"Cases" and "Controversies." U.S. CONST. art. III, § 2. "In an attempt to give meaning to

Article Ill's case-or-controversy requirement, the courts have developed a series of principles

termed "justiciability doctrines,' among which are standing [and] ripeness[.]" Nat 'I Treasury

Employees Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (citation omitted).

"Ripeness, while often spoken of as a justiciability doctrine distinct from standing, in fact shares

the constitutional requirement of standing that an injury in fact be certainly impending." !d.
(citations omitted).

        Generally, court should refrain from deciding matters "where the injury is speculative,

and may never occur, because such cases are premature for review." Isenbarger v. Farmer, 463

F. Supp. 2d 13,21 (D.D.C. 2006). It does not appear that petitioner's release from his current

confinement or that the initiation of further criminal proceedings is imminent. For these reasons,

petitioner cannot show that the matter is ripe for review. See Spina v. United States, 60 F.3d 830

(8th Cir. 1995) (per curiam) (affirming dismissal of petition for writ of habeas corpus as failing

to allege a case or controversy ripe for adjudication where petition "sought restoration of his gun

rights only after he completes his sentence, which will be several years from now"); Stanley v.

Calif. Sup. Ct., 21 F.3d 359 (9th Cir. 1994) (remanding habeas petition with instructions to

dismiss for lack of subject matter jurisdiction unless petitioner could demonstrate ripeness of

claim regarding ineffectiveness of appellate counsel while direct appeal was pending in

California Supreme Court).

        The Court will deny the petition and dismiss this action without prejudice. An Order

accompanies this Memorandum Opinion.




DATE:    ~ 31                 2-0(0
                          1